COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-404-CV





PHILIP GREGORY BYRD	APPELLANT



V.



NANCY ANN BYRD	APPELLEE



------------



FROM THE 415TH DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant appeals from the trial court’s discovery sanctions order signed November 11, 2007, in the underlying divorce case.  Included among the sanctions are a finding of contempt and a commitment order, which have already been unsuccessfully challenged in this court by petition for writ of habeas corpus.
(footnote: 2) 
  On November 21, 2007, we notified the parties that we were concerned that this court lacks jurisdiction over this appeal because the order for sanctions is not an appealable interlocutory order.  We indicated that this case could be dismissed for want of jurisdiction if the parties did not show grounds for continuing the appeal by December 3, 2007.  As of this date, we have received no response.

Accordingly, because the sanctions order is neither a final judgment nor an appealable interlocutory order,
(footnote: 3) we dismiss this appeal for want of jurisdiction.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: January 24, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See In re Byrd
, No. 02-07-00387-CV, 2007 WL 3408651, at *1 (Tex. App.—Fort Worth Nov. 12, 2007, orig. proceeding) (mem. op.).


3:See 
Tex. Civ. Prac. & Rem. Code Ann. 
51.014(a) (Vernon Supp. 2007) (listing appealable interlocutory orders);
 Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment).


4:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).